[Cite as State v. Moran, 2022-Ohio-328.]


STATE OF OHIO                    )                   IN THE COURT OF APPEALS
                                 )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                 )

STATE OF OHIO                                        C.A. No.       20CA011690

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
MIGUEL MORAN                                         COURT OF COMMON PLEAS
                                                     COUNTY OF LORAIN, OHIO
        Appellant                                    CASE No.   20CR102025

                                 DECISION AND JOURNAL ENTRY

Dated: February 7, 2022



        HENSAL, Judge.

        {¶1}    Miguel Moran appeals a judgment of the Lorain County Court of Common Pleas

that convicted and sentenced him for felonious assault. For the following reasons, this Court

affirms.

                                                I.

        {¶2}    According to E.D., during an argument at her residence, Mr. Moran punched her

repeatedly and threw her into a window, causing her to temporarily lose consciousness and

leaving her barely able to move. When she was examined in the emergency room the following

day, she had bruises in multiple locations and broken ribs. The Grand Jury indicted Mr. Moran

for multiple offenses, including felonious assault with a repeat violent offender specification. At

trial, the court dismissed the other charges, but a jury found Mr. Moran guilty of felonious

assault. After the court found that Mr. Moran was a repeat violent offender, it sentenced him to a
                                                 2


total of 14 to 18 years imprisonment. It appointed appellate counsel for Mr. Moran, who filed a

timely appeal.

                                                 II.

                                   ASSIGNMENT OF ERROR

       {¶3}      Mr. Moran’s appellate counsel has filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), stating that she has reviewed the record and concluded that there are no

viable issues to be pursued on appeal. Mr. Moran's counsel has also requested to withdraw as

counsel of record in this matter. The record indicates that Mr. Moran was served with a copy of

his counsel’s brief, and this Court issued a magistrate’s order affording Mr. Moran an

opportunity to raise arguments after review of the Anders brief. Mr. Moran has not responded.

       {¶4}      In her Anders brief, Mr. Moran’s counsel identified two possible issues for

appeal, but concluded that they were not viable. Counsel first noted that Mr. Moran was in

custody for the entire 118 days of untolled time he was awaiting trial. She concedes, however,

that, because there was a parole hold the entire time, each day would not be counted as three

days under Revised Code Section 2945.71(E). Counsel also noted that, at the beginning of the

trial, Mr. Moran attempted to obtain different trial counsel. She also noted that Mr. Moran’s

counsel did not call any witnesses or present any evidence in his defense. She, therefore,

questioned whether counsel’s representation was adequate. She concedes, however, that Mr.

Moran would not be able to establish on direct appeal that his trial may have been different if

counsel had performed differently or used other trial strategies.

       {¶5}      Upon this Court’s own full, independent examination of the record, we agree that

there are no appealable, non-frivolous issues in this case. See State v. Randles, 9th Dist. Summit
                                                 3


No. 23857, 2008-Ohio-662, ¶ 6; State v. Lowe, 9th Dist. Lorain No. 97CA006758, 1998 WL

161274, *3 (Apr. 8, 1998). We, therefore, grant appellate counsel’s request to withdraw.

                                                III.

       {¶6}    Having reviewed the entire record and having found that no appealable issues

exist, this Court concludes that Mr. Moran’s appeal is meritless and wholly frivolous under

Anders. Mr. Moran’s counsel is granted leave to withdraw. The judgment of the Lorain County

Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       JENNIFER HENSAL
                                                       FOR THE COURT
                                           4




TEODOSIO, P. J.
CARR, J.
CONCUR.


APPEARANCES:

GIOVANNA M. BREMKE, Attorney at Law, for Appellant.

J.D. TOMLINSON, Prosecuting Attorney, for Appellee.